EXHIBIT 10.2

Date

__________________________________________

BETWEEN:

BIOJECT MEDICAL TECHNOLOGIES INC.

AND:

EMPLOYEE

__________________________________________

A BIOJECT EMPLOYEE

RESTRICTED STOCK

 UNIT GRANT AGREEMENT

__________________________________________

 

1


--------------------------------------------------------------------------------




BIOJECT RESTRICTED STOCK UNIT GRANT AGREEMENT
AND NOTICE OF GRANT

This BIOJECT RESTRICTED STOCK UNIT GRANT AGREEMENT AND NOTICE OF GRANT (this
“Agreement”) is made as of the XX  day of XXX, 2006 (the “Effective Date”).
Capitalized Terms used in this Agreement, if not otherwise defined, have the
meanings given them in the Restated 1992 Stock Incentive Plan, as amended
September 13, 2001 and March 13, 2003 (the “Plan”).

BETWEEN:

BIOJECT MEDICAL TECHNOLOGIES INC.

20245 SW 95th Ave

Tualatin, Oregon 
97062                                                                                                                             
(“Company”)

AND:

Name

*

 

(“Participant”)

 

WHEREAS, the Committee has selected the Participant to receive a Restricted
Stock Unit Award pursuant to the Plan; and

WHEREAS, the Restricted Stock Unit Award provided in this Agreement is offered
in consideration for the Participant’s service with the Company, and the
Participant is willing to abide by the obligations imposed under this Agreement;

NOW, THEREFORE, in consideration of the mutual benefits hereinafter provided,
and each intending to be legally bound, the Company and the Participant hereby
agree as follows:

1.                                       Grant Of Restricted Stock Units;
Acceptance.

(a)           Subject to the restrictions, terms and conditions of the Plan and
this Agreement, the Company hereby awards to the Participant XXX Restricted
Stock Units (the “Award”), with each unit representing the right to receive one
share of the Company’s Common Stock.

(b)           The grant of Restricted Stock Units shall be null and void unless
the Participant shall accept this Agreement by executing it in the space
provided below and returning it to the Company.

2.                                       Delivery of Certificates Representing
Stock Units.

(a)           The Company shall hold the Restricted Stock Units in book-entry
form. Subject to Section 6 and unless deferred by the Participant, thirty (30)
days following the vesting of the Restricted Stock Units pursuant to Section 3
or thirty (30) days after the termination of the Participant’s employment by the
Company for any reason (each such date, the “Issuance Date”), the Company shall
issue to the Participant a stock certificate representing a number of shares of
Common Stock equal to the number of vested Restricted Stock Units credited to
Participant under this Agreement; provided, however, that in the event of a
Change in Control Event and regardless of whether the Participant’s employment
by the Company has terminated, the Issuance  Date  shall be  within 10 days of
the occurrence of the Change  in Control. The Company shall not be required to
issue fractional shares of Common Stock upon settlement of the Award.

2


--------------------------------------------------------------------------------




(b)           The Participant shall have no direct or secured claim in any
specific assets of the Company or the shares of Common Stock to be issued on the
Issuance Date and will have the status of a general unsecured creditor of the
Company.

3.             Vesting and Forfeiture.

(a)           Vesting Schedule-Award. Subject to the limitations contained
herein, the Restricted Stock Units shall vest as follows:

(i)            XXX of the Restricted Stock Units will vest if the Company
financial performance goals set forth on Appendix A are attained; Restricted
Stock Units will vest in three equal installments on the first, second and third
anniversaries of the performance measurement date, so that the Restricted Stock
Units will be 100% vested on the third anniversary of the performance
measurement date;

Any Restricted Stock Units that do not vest for any reason, for example, a
service date is not reached or a performance level is not reached, will be
forfeited to the Company and will again be available for issuance under the
Plan.

(b)           Vesting Schedule-Change in Control Units.

In the event there is a Change in Control Event as defined in IRS Notice 2005-1
or any successor regulation, the Award shall be deemed earned and 100% vested on
the effective date of the Change in Control Event.

A “Change in Control Event” is defined for purposes of this Agreement as any of
the following events:

(i)            The approval by the shareholders of the Company of:

(A)          any consolidation, merger or plan of share exchange involving the
Company (a “Merger”) as a result of which the holders of outstanding securities
of the Company ordinarily having the right to vote for the election of directors
(“Voting Securities”) immediately prior to the Merger do not continue to hold at
least 50% of the combined voting power of the outstanding Voting Securities of
the surviving or continuing corporation immediately after the Merger,
disregarding any Voting Securities issued or retained by such holders in respect
of securities of any other party to the Merger;

(B)           any sale, lease, exchange or other transfer (in one transaction or
a series of related transactions) of all, or substantially all, the assets of
the Company; or

(C)           the adoption of any plan or proposal for the liquidation or
dissolution of the Company; or

(ii)                                  Any “person” or “group” (within the
meaning of Sections 13(d) and 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the “Act”)) shall, as a result of a tender or exchange offer, open
market purchases or privately negotiated purchases from anyone other than the
Company, have become the beneficial owner (within the meaning of Rule 13d-3
under the Act), directly or indirectly, of Voting Securities representing fifty
percent (50%) or more of the combined voting power of the then outstanding
Voting Securities.

(c)           Forfeiture. As of the Effective Date, all of the Restricted Stock
Units are subject to forfeiture to the Company, without compensation, upon
termination of the Participant’s

3


--------------------------------------------------------------------------------




Continuous Service with the Company for any reason or no reason, with or without
cause. Restricted Stock Units that have not yet vested and are subject to
forfeiture without compensation are referred to in this Agreement as “Unvested
Units.”  Restricted Stock Units that have vested and are no longer subject to
forfeiture without compensation (but remain subject to the other terms of this
Agreement) are referred to in this Agreement as “Vested Units.”  Notwithstanding
anything in this Agreement to the contrary, no Restricted Stock Units will
become Vested Units after the effective date of termination of the Participant’s
Continuous Service with the Company (the “Termination Date”). There shall be no
proportionate or partial vesting in the periods prior to the applicable vesting
dates and all vesting shall occur only on the appropriate vesting date.

(d)           Termination and Termination Date. In case of any dispute as to
whether the Participant is terminated, the Committee shall have sole discretion
to determine whether the Participant has been terminated and the Termination
Date.

(e)           Adjustments. If there is any change made in the Common Stock,
without the receipt of consideration by the Company (through merger,
consolidation, reorganization, recapitalization, reincorporation, stock
dividend, dividend in property other than cash, stock split, liquidating
dividend, combination of shares, exchange of shares, change in corporate
structure or other transaction not involving the receipt of consideration by the
Company) occurring after the Effective Date, as described in the Plan, then an
adjustment shall be made to this Award so that on the Issuance Date, the
Participant shall receive such securities, cash and/or other property as would
have been received had the Participant held a number of shares of Common Stock
equal to the number of Restricted Stock Units held by the Participant pursuant
to this Award immediately prior to such change or distribution, and such an
adjustment shall be made successively each time any such change shall occur.

4.             Restrictions on Transfers.

(a)           Restriction on Transfer. Participant shall not sell, assign,
transfer, pledge, hypothecate, or otherwise encumber or dispose of the
Restricted Stock Units that are subject to forfeiture pursuant to Section 3
until the restrictions on such Restricted Stock Units have lapsed or been
removed. Notwithstanding the foregoing, the Participant may transfer Restricted
Stock Units (i) by will or the laws or descent and distribution or (ii) pursuant
to beneficiary designation procedures approved by the Company.

(b)           Transferee Obligations. Each person (other than the Company) to
whom the Restricted Stock Units are transferred, as a condition precedent to the
validity of such transfer, shall acknowledge in writing to the Company that such
person is bound by the provisions of this Agreement to the same extent such
Restricted Stock Units would be so subject if retained by the Participant.

5.                                       Rights as Shareholder. This grant of
Restricted Stock Units does not confer upon the Participant any rights as a
shareholder of the Company (including, without limitation, voting and dividend
rights) unless and only to the extent shares of Common Stock are issued on the
Issuance Date. The Company shall credit the Participant with a number of
Restricted Stock Units whose underlying shares of Common Stock have a Fair
Market Value equal to the dividend paid on each share of Common Stock,
multiplied by the total number of restricted stock units subject to the Award
described in this Agreement. Restricted Stock Units issued in respect of
dividend equivalents shall be subject to the same rules and restrictions as
Units originally subject to the Award.

6.                                       Withholding Taxes.

(a)           Withholding Tax Payment Obligations. As a condition precedent to
the delivery to the Participant of any shares of Common Stock subject to the
Award, the Participant shall, upon request by the Company, pay to the Company
such amount of cash as the Company may be

4


--------------------------------------------------------------------------------




required, under all applicable federal, state, local or other laws or
regulations, to withhold and pay over as income or other withholding taxes (the
“Required Tax Payments”) with respect to the Award. If the Participant shall
fail to advance the Required Tax Payments after request by the Company, the
Company may, in its discretion, deduct any Required Tax Payments from any amount
then or thereafter payable by the Company to the Participant.

(b)           Method of Payment. The Participant may elect to satisfy the
obligation to advance the Required Tax Payments by any of the following means:
(1) a cash payment to the Company pursuant to Section 6(a), (2) delivery (either
actual delivery or by attestation procedures established by the Company) to the
Company of previously owned whole shares of Common Stock (which the Participant
has good title, free and clear of all liens and encumbrances) having a fair
market value, determined as of the date the obligation to withhold or pay taxes
first arises in connection with the Award (the “Tax Date”), equal to the
Required Tax Payments, (3) authorizing the Company to withhold from the shares
of Common Stock otherwise to be delivered to the Participant pursuant to the
Award, a number of whole shares of Common Stock having a fair market value,
determined as of the Tax Date, equal to the Required Tax Payments, (4) a cash
payment by a broker-dealer acceptable to the Company through whom the
Participant has sold the shares with respect to which the Required Tax Payments
have arisen, except as prohibited by Section 402 of the Sarbanes-Oxley Act of
2002 or (5) any combination of (1), (2) and (3). The Committee shall have sole
discretion to disapprove of an election pursuant to any of clauses (2)-(5).
Shares of Common Stock to be delivered or withheld may not have a fair market
value in excess of the minimum amount of the Required Tax Payments. Any fraction
of a share of Common Stock that would be required to satisfy such an obligation
shall be disregarded and the remaining amount due shall be paid in cash by the
Participant. No certificate representing a share of Common Stock shall be
delivered until the Required Tax Payments have been satisfied in full.

7.                                       Compliance with Laws and Regulations.
The issuance and transfer of the Shares will be subject to and conditioned upon
compliance by the Company and Participant with all applicable state and federal
laws and regulations and with all applicable requirements of any Exchange on
which the Company’s Common Stock may be listed at the time of such issuance or
transfer.

8.                                       Successors and Assigns. The Company may
assign any of its rights under this Agreement. This Agreement shall be binding
upon and inure to the benefit of the successors and assigns of the Company.
Subject to the restrictions on transfer herein set forth, this Agreement will be
binding upon Participant and Participant’s heirs, executors, administrators,
successors and assigns.

9.                                       No Right to Employment. Nothing
contained in this Agreement shall confer upon the Participant any right with
respect to the continuation of the Participant’s office or employment nor shall
anything contained in this Agreement interfere in any way with the right of the
Company to adjust Participant’s compensation from the level in existence at the
time of the grant hereof. Nothing contained in this Agreement shall interfere in
any way with the right of the Company or the Participant to terminate
Participant’s employment with the Company.

10.                                 Laws Applicable to Construction. The
interpretation, performance and enforcement of this Agreement shall be governed
by the laws of the State of Oregon. The parties agree that the forum for
resolution of any dispute arising out of, or relating to, the Agreement shall be
by arbitration in Multnomah County, Oregon in accordance with the provisions of
the Arbitration Services of Portland, Inc. The prevailing party will be entitled
to recover from the other party an amount determined reasonable as attorney
fees.

11.                                 Notices. Any notice to be given under the
terms of this Agreement shall be addressed to the Company in care of its
President or Secretary at its office in Portland, Oregon, and any notice to be
given to the Participant shall be addressed to the Participant at the address
given on the first page of this Agreement, or at such other address as either
party may hereafter designate in writing to the other. Any such notice shall
have been duly given when enclosed in a properly sealed envelope addressed as
aforesaid, registered or certified, and deposited (postage and registry or

5


--------------------------------------------------------------------------------




                                                certification fee prepaid) in a
post office branch regularly maintained by the Government of the jurisdiction in
which the notice is mailed.

12.                                 Further Instruments. The parties agree to
execute such further instruments and to take such further action as may be
reasonably necessary to carry out the purposes and intent of this Agreement.

13.                                 Headings. The captions and headings of this
Agreement are included for ease of reference only and will be disregarded in
interpreting or construing this Agreement. All references herein to Sections
will refer to Sections of this Agreement.

14.                                 Agreement Subject to Plan. The Award and
this Agreement are subject to all the provisions of the Plan, the provisions of
which are hereby made a part of this Agreement, and are further subject to all
interpretations, amendments, rules and regulations which may from time to time
be promulgated and adopted pursuant to the Plan. In the event of any conflict
between the provisions of this Agreement and those of the Plan, the provisions
of the Plan shall control. Participant, by execution hereof, acknowledges
receipt of the Plan and any interpretations, amendments, rules and regulations
adopted pursuant to the Plan as they currently exist and acceptance of the terms
and conditions of the Plan, such interpretations, amendments, rules and
regulations and of this Agreement.

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed in
duplicate by its duly authorized representative and Participant has executed
this Agreement in duplicate, as of the Execution Date.

BIOJECT MEDICAL TECHNOLOGIES INC.

By:                                                                                                         

Christine M. Farrell

Vice President of Finance

PARTICIPANT

                                                                                                               

Name

SSN

6


--------------------------------------------------------------------------------